DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
	The amendments filed on 12/29/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-4, 7-16, and 21-23 are objected to because of the following informalities:  
Regarding claim 1, the limitation of “a number of plurality of pad sections” appears it should be “a number of the plurality of pad sections”
Appropriate correction is required.
Claims 2-4, 7-16, and 21-23 are also objected since the claims depend on claim 1.
The following is an examiner’s statement of reasons for allowance:
	Lai (US Pub No. 2014/0166081) in view of Chou (US Pub No. 2013/0104956), DeGroot (US Pub No. 2013/0167910), and Kim (US Pub No. 2012/0138141) are the closest prior art.
	Lai et al. teaches a solar cell panel [Fig. 3, 0015] comprising:
a solar cell comprising a semiconductor substrate [315, Fig. 4, 0028], a conductive region [311, Fig. 4, 0028] formed in or on the semiconductor substrate [Fig. 4], and an electrode [See all of Fig. 3] connected to the conductive region [311, Fig. 4, 0028];
	Chou et al. teaches in figure 7, bus electrode [23 and 25, Fig. 7, 0039] comprising a line section and pad sections [Fig. 7]. Pad sections are 25, and line section is 23. The lead wire 31 is overlapping the line section of Chou et al. [Fig. 7]
	DeGroot et al. teaches the use of a lead wire 60 for connecting multiple solar cells in series, where the lead wires 60 are connected to the electrode a solar cells [Fig. 7,0045-0050], where the width of the lead wire is between 0.1 mm to 2.0 mm [0050] overlapping the claimed less than 500 um. The width is adjusted to optimize the total power of the solar cell [0048-0050]
Kim et al. teaches an electrode configuration wherein a plurality of the finger electrodes [720, Fig. 7-8, 0049] extending in the first direction within the first edge area [See dashed circle area of Fig. 8] are cut from each other in the first direction [See middle area of figure 8], and the busbar electrodes [710, Fig. 8, 0049] are not formed outside the outermost pad section [outermost pad section is area above the 710, fig. 8]. The configuration of Kim et al. is used to provide minimized loss of a light incident area, resulting in improved efficiency [0006-0007].
	Modified Lai et al. teaches limitations of claims 1 but does not disclose the limitations of “wherein a number of the plurality of pad sections is less than a number of intersections of the plurality of finger electrodes and the busbar electrodes” in claim 1. 
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein a number of the plurality of pad sections is less than a number of intersections of the plurality of finger electrodes and the busbar electrodes” in claim 1 in conjunction with remaining limitations of the claim.
Therefore; claims 1-4, 7-16, and 21-23 are allowed once claim objections are overcome.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726